Citation Nr: 0101427	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-23 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1946.  He died in August 1997.  The appellant 
is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 RO decision which 
denied service connection for the cause of the veteran's 
death.  


FINDINGS OF FACT

1.  The veteran died on August [redacted], 1997, many years 
after service, as the result of a cardiac arrest.  

2.  During the veteran's lifetime, his established service-
connected disabilities were complete paralysis of the left 
radial nerve, fibrous ankylosis of the left elbow secondary 
to fractures, and retained foreign bodies as a residual of 
the penetrating gunshot wound of the left shoulder; his 
combined rating was 80 percent.  

3.  There is no medical evidence indicating that the 
veteran's fatal cardiac arrest is causally related to his 
service-connected disabilities or that his death was hastened 
in any way due to his service-connected disabilities.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (2000).  

2.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38 U.S.C.A. § 1310, 5107(a) (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.310, 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty from November 1942 to 
December 1946.  A review of his service medical records 
reveals that in September 1944, the veteran sustained 
multiple, severe, penetrating gunshot wounds (machine gun) to 
the left shoulder, left arm, and 1/3 of the left forearm 
during combat.  Compound comminuted fractures of the left 
humerus and proximal ends of the left radius and ulna were 
noted.  Complete paralysis of the left radial nerve was 
shown.  An October 1946 medical board report reflected 
diagnoses including complete paralysis of left radial nerve 
secondary to wound; fibrous ankylosis of the left elbow 
secondary to fractures; perforating wound of the left 
shoulder, healed, and retained metallic foreign bodies in the 
soft tissues posterior and anterior to the left humerus.  It 
was noted that he was incapacitated due to limited motion and 
was rendered unfit to perform the duties of a solider.  It 
was determined that his disability was permanent.  His 
service medical records are entirely negative for complaints, 
treatment, or diagnosis of cardiovascular disease.  

In a January 1947 decision, the RO granted service connection 
for complete paralysis of the left radial nerve with fibrous 
ankylosis of the left elbow secondary to fractures, and 
retained foreign bodies as a residual of the penetrating 
gunshot wound of the left shoulder.  A 100 percent rating was 
established with entitlement to special monthly compensation 
due to the loss of use of one hand.  

In a February 1948 RO decision, a 60 percent rating was 
established for complete left radial nerve paralysis, a 50 
percent rating was established for fibrous ankylosis of the 
left elbow as secondary to fractures of the humerus, radius, 
and ulna with retained foreign bodies, and a 20 percent 
rating was established for moderate residuals of penetrating 
gunshot wounds of the left shoulder.  The veteran was 
entitled to special monthly compensation for loss of the use 
of one hand.  The combined evaluation for all of his service-
connected disabilities was 80 percent.  

An April 1979 private hospital record reflects that the 
veteran was admitted with a preoperative diagnosis of 
coronary artery disease.  A history of hypertension and 
angina were noted.  The examiner indicated that hypertension 
was first diagnosed in 1978 and the veteran was subsequently 
discovered to have coronary artery disease.  He underwent a 
coronary artery bypass and total cardiopulmonary bypass.  The 
final diagnoses were arteriosclerotic occlusive coronary 
artery disease, hypertension, and cholelithiasis.  

Private medical records dated from October 1984 to July 1997 
show that Cynthia Terry, M.D. treated the veteran for several 
conditions including, hypertension, angina, and 
arteriosclerotic heart disease.  Several records note the 
veteran's history of prostate cancer, colonic adenomatous 
polyps, diverticulosis, and status post coronary artery 
bypass graft.  

Private emergency room records dated in August 1997 show that 
the veteran arrived at the hospital in full cardiopulmonary 
arrest.  On physical examination, an abnormality of the left 
shoulder was noted.  Despite medication and attempts at 
cardiopulmonary resuscitation, the veteran remained 
persistently asystole.   It was noted that there would be no 
further gain to persist resuscitative efforts.  The diagnosis 
was cardiopulmonary arrest secondary to coronary artery 
disease.  

The veteran's death certificate, signed by Dr. Terry, reveals 
that he died at the hospital on August [redacted], 1997.  The 
immediate cause of death was listed as cardiac arrest due to 
or a consequence of a suspected myocardial infarction and 
severe arteriosclerotic disease.  Other significant 
conditions contributing to death but not related to the cause 
included hypertension and carcinoma of the prostate.  An 
autopsy was not performed.  

In an October 1997 statement, Dr. Terry related that she 
treated the veteran beginning in 1985.  She noted that his 
medical problems included hypertension, arteriosclerotic 
heart disease, and status post coronary artery bypass graft 
surgery.  The doctor related that the cause of his death was 
felt to be a myocardial infarction.  Dr. Terry recounted the 
veteran's history of injury during World War II which left 
his left arm functionally useless.  She maintained that his 
left arm disability contributed to his stress level in that 
he was unable to do many things around the house.  The doctor 
opined that such certainly could have exacerbated his 
arteriosclerotic heart disease.  

In an October 1997 statement, the appellant asserted that the 
veteran's war injury was a contributing factor in his death.  
She indicated that prior to military service he was very 
active in sports; however, he was unable to participate in 
sports after his service injury.  The appellant maintained 
that since the veteran's gunshot wound was on the left side 
of his body, not far from his heart, it must have had an 
adverse effect on his cardiovascular system.  She related 
that the veteran was also under severe stress due to physical 
limitations resulting from his service-connected 
disabilities.  In her November 1999 substantive appeal, the 
appellant reiterated her claims that the veteran's combat 
injuries substantially contributed to his death.  




II.  Analysis

The appellant contends that the veteran's service-connected 
left upper extremity disability substantially contributed to 
his fatal cardiac arrest, warranting service connection for 
the cause of his death.  The RO has properly developed the 
evidence, and there is no further VA duty to assist in this 
claim.  38 U.S.C.A. § 5107(a).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A.§ 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service, or for disability which is proximately due to or the 
result of a service-connected disease or injury.  38 
U.S.C.A.§ 1110; 38 C.F.R.§§ 3.303, 3.310(a).  Service 
incurrence will be presumed for certain chronic conditions, 
such as arteriosclerosis and cardiovascular-renal disease 
(including hypertension) when such are manifest to a 
compensable degree within the year after service.  38 
U.S.C.A.§§ 1101, 1112, 1113, 1137; 38 C.F.R.§§ 3.307, 3.309.  

The file shows that during the veteran's lifetime his 
established service-connected disabilities were complete 
paralysis of the left radial nerve, fibrous ankylosis of the 
left elbow secondary to fractures, and retained foreign 
bodies as a residual of the penetrating gunshot wound of the 
left shoulder.  His combined disability rating was 80 
percent.  He also received a special monthly compensation for 
loss of use of one hand.  

The veteran's death certificate reflects that he died at the 
hospital on August [redacted], 1997.  The immediate cause of 
death was listed as cardiac arrest due to or a consequence of 
a suspected myocardial infarction and severe arteriosclerotic 
disease.  Other significant conditions contributing to death 
but not related to the cause included hypertension and 
carcinoma of the prostate.  

Service medical records from his 1942-1946 period of active 
duty are negative for the medical conditions involved in his 
1997 death, including arteriosclerotic heart disease.  The 
first post-service medical evidence of arteriosclerotic heart 
disease is dated in 1979, decades after service, when he 
underwent a coronary artery bypass graft.  Private records 
from Dr. Terry, dated 1984-1997, also show a long history of 
hypertension and angina.  Such records are entirely negative 
for any findings or complaints related to the veteran's 
service-connected left upper extremity disability.  Dr. Terry 
indicated in a 1997 statement that his left arm disability 
contributed to his stress level and that such certainly could 
have exacerbated his arteriosclerotic heart disease.  
However, in the absence of supporting clinical data or other 
rationale, Dr. Terry's opinion alone is speculative in nature 
and does not constitute competent medical evidence of 
causality.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
this regard, the Board notes that the medical evidence of 
record, including the doctor's own records of treatment, fail 
to suggest any sort of causal connection between the 
veteran's left upper extremity disability and heart disease.  

The appellant asserts that the veteran's service-connected 
left upper extremity disability substantially contributed to 
his arteriosclerotic heart disease and eventual cardiac 
arrest.  Specifically, she claims that his physical 
limitations due to his service-connected disability had an 
adverse affect on his cardiovascular system.  In addition, 
she claims that he was under a great deal of stress due to 
his limitations and that such contributed to his 
cardiovascular problems.  Such statements do not constitute 
competent medical evidence, since, as a layman, she has no 
competence to give a medical opinion on diagnosis or etiology 
of a disorder.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Dean v. Brown, 8 Vet. App. 449 (1995).  

The evidence of record fails to demonstrate that the 
veteran's fatal cardiac arrest may be deemed service 
connected.  In addition, his service-connected left upper 
extremity disability played no role in his death.  The weight 
of the evidence establishes that a disability incurred in or 
aggravated by service did not cause or contribute to his 
death.  As the preponderance of the evidence is against the 
appellant's claim, the benefit-of-the-doubt doctrine is 
inapplicable, and service connection for the cause of the 
veteran's death must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	D. C. Spickler
	Member, Board of Veterans' Appeals

 

